In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
          No. 02-22-00140-CV
     ___________________________

IN RE ANDRE DENNIS COLLIER, Relator




              Original Proceeding
 67th District Court of Tarrant County, Texas
       Trial Court No. 067-292814-17


   Before Wallach, Kerr, and Womack, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, record for

petition for writ of mandamus, and motion to stay and is of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of mandamus and motion to

stay are denied.

                                                   Per Curiam

Womack, J., would request a response.

Delivered: April 27, 2022




                                         2